DETAILED ACTION
Corrected Final Office Action
This office action will replaced the previous final office action mailed on 1/18/22 due to the Response to Arguments which were omitted in the previous action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, and 3-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guo et al. (2018/0153551).
Guo discloses the following claimed limitations:
Claim 1: A surgical anchoring device, comprising: a first beam (22a) and a second beam (22b) each extending along a longitudinal direction (Fig. 1a-d and [0066]); and a connecting member (38) bridging a first proximal portion of the first beam to a second proximal portion of the second beam such that the first beam is substantially aligned with the second beam (Fig. 1a-d and [0077]); a first barb (30a, 32a) protruding from a medial side of the first beam (Fig. 1a-d 
Claim 3: Wherein the connecting member extends further proximally than the proximal ends of the beams (Fig. 1a-d)
Claim 4: Wherein the first beam, second beam, connecting member, first barb, and second barb comprise a monolithic structure formed of a single unitary piece of material (Fig. 1a-d and [0076]).
Claim 5: Wherein the first beam extends between a proximal end (24a) and a distal end (26a), the proximal end terminating in a first surface having a first shape and the distal and terminating in a second surface having a substantially different shape (Fig. 1a-d and [0065]).
Claim 6: Wherein the proximal end terminates in a substantially circular surface and the distal end terminates in a substantially teardrop-shaped surface (Fig. 1a-h, [0022], and [0068]).
Claim 7: wherein the proximal end terminates in a surface aligned with a lateral axis and the distal end terminates in a surface oriented at an oblique angle relative to the lateral axis (Fig. 1a-h and [0065-69]).
Claim 8: Wherein the third first barb (30a) is contiguous with the distal end of the first beam (Fig. 1a-d).

    PNG
    media_image1.png
    877
    1043
    media_image1.png
    Greyscale


Claim(s) 1-5, 21-24, and 28-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miksza et al. (2014/0276968).
Miksza discloses the following claimed limitations:
Claim 1: A surgical anchoring device, comprising: a first beam (66) and a second beam (70) each extending along a longitudinal direction (Fig.2a-b); and a connecting member (72) bridging a first proximal portion of the first beam to a second proximal portion of the second beam such that the first beam is substantially aligned with the second beam (Fig. 2a-b); a first barb (74) 
Claim 2: Further including a reinforcing rib (82) disposed within the first recess (Fig. 2b and [0094])
Claim 3: Wherein the connecting member extends further proximally than the proximal ends of the beams (Fig. 2a-b)
Claim 4: Wherein the first beam, second beam, connecting member, first barb, and second barb comprise a monolithic structure formed of a single unitary piece of material (Fig. 2a-b and [0101]).
Claim 5: Wherein the first beam extends between a proximal end (see figure  below) and a distal end (see figure below), the proximal end terminating in a first surface having a first shape and the distal and terminating in a second surface having a substantially different shape (Fig. 2a-b).
Claims 21-24: Same as rejections of claims 1-5
Claim 28: A surgical anchoring device, comprising: a first beam (66) and a second beam (70) each extending along a longitudinal direction (Fig.2a-b); and a connecting member (72) bridging a first proximal portion of the first beam to a second proximal portion of the second beam such that the first beam is substantially aligned with the second beam (Fig. 2a-b); a first barb (74) 
Claim 29: Wherein each beam has a proximal region, an intermediate region, and a distal region (Fig. 2a-b where it can be divided in three regions); and wherein the connecting member is attached to the first beam and the second beam in the proximal region of each beam (see figure below).
Claim 30: Wherein the connecting member extends further proximally than the proximal ends of the beams (Fig. 2a-b). 
Claim 31: Wherein the first beam extends between a proximal end and a distal end, the proximal end terminating in a first surface having a first shape and the distal end terminating in a second surface having a substantially different shape (Fig. 2a-b).

    PNG
    media_image2.png
    557
    733
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2018/0153551) in view of Miksza et al. (2014/0276968).
Guo teaches all the claimed limitations discussed above however, Guo does not disclose a reinforcing rib disposed within the recess. 
Miksza discloses all the limitations discussed in the 102 rejection above including a reinforcing rib (82) disposed within the first recess (Fig. 2b and [0094]). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to provide Guo with a reinforcing rib in view of the teachings of Miksza, in order to increases the strength of the surgical fastener by increasing the section modulus ([0100]). 
Claims 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (2018/0153551) in view of Heino et al. (2004/0138705). 
Guo teaches all the limitations discussed above however Guo is silent with regards to the first beam and the second beam having a substantially constant cross-sectional size over a substantial majority of the longitudinal length of each respective beam 
Heino discloses another well-known surgical device comprising two beams connected by a bridge portion as best seen in Fig. 1a-p. Heino further discloses that the beams can be a tapered beam (Fig. 1b-c) or the beams can have a substantially constant cross-sectional size 
It would have been obvious to one of ordinary skill in the art to modify the beam of Guo to have a substantially constant cross-sectional size over a substantial majority of the longitudinal length of each respective beam, as taught by Heino, since it has been held that a simple substitution of one known element for another will yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).  
Response to Arguments
Applicant’s arguments filed on 12/20/21 have been considered but are moot in view of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art teach an anchoring device with 2 beams, connecting member, and barbs which appear to teach the claimed limitations either alone or in combination. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515.  The examiner can normally be reached on Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANNE DORNBUSCH/Primary Examiner, Art Unit 3771